Citation Nr: 0921280	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-35 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to 
December 2003.  He also served with the United States Army 
Reserves from January 2005 to November 2007.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
posttraumatic stress disorder (PTSD).  

In April 2007, the Board remanded the claim for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claim of entitlement to service connection for PTSD.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

The Veteran contends that his PTSD is due to an in-service 
personal assault during his military service.  During the 
March 2009 VA examination, the Veteran reported being bound 
up, soaked with water, blindfolded, and verbally harassed by 
non-commissioned officers and fellow soldiers in a staged 
mock riot in the prison where he worked in June 2000.  He 
further added that a broomstick was inserted into his anus, 
and he was pushed around the room by someone pushing on the 
broomstick.  The Veteran asserts that service connection is 
warranted for his PTSD due to the June 2000 in-service 
personal assault.  

As noted, in April 2007, the Board remanded this case in 
order for the RO to conduct more procedural and substantive 
development.  In particular, the Board requested the RO to 
"[o]btain all current psychiatric treatment records, 
including any May 19, 2004 VA mental health record[s], and 
associate them with the claims folder."  

In April 2007, the AMC sent a letter to the Veteran 
indicating that the AMC will develop his appeal rather than 
the RO.  The letter informed the Veteran that if he had been 
treated for his claimed PTSD at a VA medical facility, to 
supply the necessary information so that the records could be 
obtained.  In June 2008, the Veteran submitted a letter 
stating that he had received treatment at the Casper VA 
clinic in February 2008 and Cheyenne VA hospital since 2003.  

Review of the record reveals that the AMC obtained the VA 
outpatient treatment records from March 2004 to December 
2004; however, the AMC failed to obtain the Veteran's most 
recent VA outpatient treatment records as reflected in his 
June 2008 personal statement.  Although the April 2009 
Supplemental Statement of the Case (SSOC) references VA 
outpatient treatment records from March 3, 2004, to April 10, 
2008, there is no evidence within the claims file of VA 
outpatient treatment records after December 27, 2004.  

VA records are considered part of the record on appeal since 
they are within VA's constructive possession; as such these 
records must be considered in deciding the Veteran's claim.  
Because VA has notice of the existence of additional VA 
records, they must be retrieved and associated with the other 
evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Furthermore, it 
is noted that remand instructions of the Board are neither 
optional nor discretionary.  Indeed, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, because the AMC did not obtain the 
Veteran's complete VA outpatient treatment records in 
accordance with the Board's April 2007 remand instructions, 
additional development is required in order to achieve 
compliance with that remand.  

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:  

1.  Obtain and associate with the claims 
file all outstanding records of treatment 
pertaining to the Veteran's claimed PTSD 
from the Cheyenne VA Medical Center 
(VAMC) in Cheyenne, Wyoming, and the 
Casper Vet Center in Casper, Wyoming.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.  

2.  Transfer the Veteran's claims file to 
the examiner who conducted the VA 
examination in March 2009 and request an 
undated opinion, i.e., whether the 
Veteran currently has PTSD, based upon a 
review of the additional evidence.  See 
April 2007 Board Remand.  The examiner 
should indicate that the additional 
evidence has been reviewed.  If another 
VA examination is indicated, such 
development should be accomplished.    

3.  After accomplishing any other 
development deemed appropriate, 
readjudicate the claim of entitlement to 
service connection for PTSD.  If the 
benefit sought in connection with the 
claim remains denied, the Veteran should 
be provided with an appropriate 
Supplemental Statement of the Case (SSOC) 
and given the appropriate time period 
within which to respond.  The matter 
should then be returned to the Board, if 
in order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


